Citation Nr: 1313465	
Decision Date: 04/23/13    Archive Date: 05/03/13

DOCKET NO.  10-21 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to herbicide exposure and as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for a skin disorder, to include as secondary to service-connected diabetes mellitus.

3.  Entitlement to an increased rating for peripheral neuropathy of the left lower extremity, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for peripheral neuropathy of the right lower extremity, currently evaluated as 10 percent disabling.

5.  Entitlement to an increased rating for peripheral neuropathy of the left upper extremity, currently evaluated as 10 percent disabling.

6.  Entitlement to an increased rating for peripheral neuropathy of the right upper extremity, currently evaluated as 10 percent disabling.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	 Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The appellant and S.J.


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to September 1970.
      
This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2008 and September 2010 rating decisions of the Department of Veterans Affairs' (VA) Regional Office (RO) in St. Louis, Missouri, and New Orleans, Louisiana, respectively.  

In January 2013, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is associated with the Veteran's Virtual VA file.


The Board has considered documentation included in the Virtual VA system in reaching the determination below.  

At the January 2013 hearing, the issue of entitlement to service connection for a psychiatric disorder, to include as secondary to service-connected peripheral neuropathy, was raised.  See Hearing Transcript p. 18.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A remand is required in order to afford the Veteran a VA examination to determine the likely etiology of the Veteran's hypertension and skin disorder.  In compensation claims, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c)(4) (2012).  

With regard to hypertension, the Veteran has contended that the disorder is due to herbicide exposure in service.  In the alternative, he has also asserted that his hypertension is secondary to his service-connected diabetes mellitus.  He was provided a VA examination in connection with the claim in September 2009; however, the examiner only addressed whether the Veteran's hypertension was related to his diabetes mellitus.  There was no discussion of herbicide exposure even though the RO had determined that he did have such exposure because he served in Vietnam.  

Although hypertension is not on the list of diseases that VA has associated with Agent Orange exposure, the regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. §§ 3.303(d), 3.309(e); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure. See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange).  Therefore, the Board finds that an additional medical opinion is necessary to address the etiology of the Veteran's current hypertension, to include whether it may be related to his herbicide exposure in service.

With regard to a skin disorder, the Veteran has stated that he has bumps on his skin and red marks all over his body.  See November 2010 VA examination report, Hearing Transcript, p. 9, respectively.  Although he was provided a VA examination in November 2010, the examiner did not provide any opinion concerning the etiology of the condition because she determined that the Veteran does not have a current skin disorder.  A review of the file, however, reflects otherwise.  For example, in a September 2007 VA treatment record, the Veteran was documented as having from white bumps that form into small sores and then heal.  It was also noted in a March 2008 private treatment record that the Veteran had small bumps that turn into pimples, pop, and dry up.  In a December 2010 VA treatment record, the Veteran was again noted to have bumps on his stomach and both legs.  CAPRI Records p. 153/161.  

The requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even where the disability resolves prior to the Secretary's adjudication of the claim. McClain v. Nicholson, 21 Vet. App. 319 (2007).  Therefore, the Board finds that an additional medical opinion is necessary to address the etiology of the Veteran's skin disorder, to include whether it may be related to his service-connected diabetes mellitus.

A remand is also necessary in order to afford the Veteran a current VA examination for the increased rating claims on appeal.  In this regard, the Veteran was last afforded a VA examination in June 2010 in connection with his claim for an increased evaluation for peripheral neuropathy of all four extremities.  However, in his July 2012 VA Form 9, he stated that his peripheral neuropathy of the upper and lower extremities had worsened.  Similarly, at the January 2013 hearing, the Veteran testified as to the presence of numerous symptoms that were not present during the last VA examination in June 2010.  For example, he stated that the medication prescribed for his condition has been increased to Lyrica.  Hearing Transcript p. 20.  He also testified that his grip strength has been reduced and that he cannot pick up objects.  Id. at 17.  In addition, the Veteran indicated that his peripheral neuropathy interferes with his sleep and that he now needs help bathing because of the disability.  Id. at 17-19.   He further stated that he cannot climb stairs, stand for longer than five minutes, or walk longer than four to five feet.  Id. at 21-22.  These symptoms were not present at the time of the June 2010 VA examination.  In fact, the June 2010 VA examiner specifically found that the peripheral neuropathy of the upper and lower extremities had no effect on usual daily activities.  As such, a more recent VA examination is needed to ascertain the current severity and manifestations of the Veteran's peripheral neuropathy.  

With regard to the claim for TDIU, the Board finds that any decision with respect to the claims remanded herein may affect the Veteran's claim for a TDIU.  Therefore, the claims are inextricably intertwined.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  As the claims should be considered together, it follows that any Board action on the TDIU claim, at this juncture, would be premature.  Hence, a remand of this matter is warranted. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination to determine the nature and etiology of his hypertension.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state whether it is at least as likely as not that the Veteran currently has hypertension that is related to military service, to include his herbicide exposure therein.  The examiner should also opine whether it is at least as likely as not that the Veteran's current hypertension is either caused by or aggravated by the Veteran's service-connected diabetes mellitus.

 (The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

2.  The Veteran should be afforded a VA examination to determine the nature and etiology of any skin disorder that was been present at any point during the pendency of the appeal.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

It should be noted that the Veteran testified in January 2013 that his skin disorder developed in close proximity to his diagnosis of diabetes mellitus.  He also described his claimed disorder as consisting of white bumps and red marks.

If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current skin disorders that the Veteran has had at any point during the pendency of the appeal.  It should be noted that the requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or at any point during the pendency of that claim (even if the disorder later resolves).

For each diagnosis identified, the examiner should state whether it is at least as likely as not that the disorder is causally or etiologically related to the Veteran's military service.  The examiner should also opine as to whether it is at least as likely as not that the skin disorder is either caused by or aggravated by the Veteran's service-connected diabetes mellitus.

 (The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

3.  The Veteran should be afforded a VA neurological examination to ascertain the current severity and manifestations of his service-connected peripheral neuropathy of the upper and lower extremities.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected peripheral neuropathy.  

If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's disabilities under the rating criteria.  Specifically, the examiner is requested to determine whether there is complete or incomplete paralysis of the involved nerve(s).  If there is incomplete paralysis, the examiner should indicate if the severity is mild, moderate, moderately severe, or severe.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important that each disability be viewed in relation to its history, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After the development requested has been completed, the RO/AMC should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the RO must implement corrective procedures at once.   
 
5.  After the completion of any action deemed appropriate in addition to that requested above, the appellant's claims should be readjudicated.  All applicable laws and regulations, and all evidence received since the last statements of the case, to include in the electronic claims file, should be considered.  If any benefit sought remains denied, the appellant and his representative should be provided a supplemental statement of the case and given the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JESSICA J. WILLS
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of  Veterans' Appeals is appealable to the United States Court of Appeals for  Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



